Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 2-25-22 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

2.	The terminal disclaimer does not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).

Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-13 and 15-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,668,493. Although the claims at issue claims 1-5 of the ‘493 patent are substantially similar to claims 1, 3-13 and 15-25 of the present application.

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4, 12-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,261,511 to Erb et al. in view of U.S. Patent Application Publication No. 2015/0069145 to Yen and further in view of U.S. Patent Application Publication No. 2015/0013769 to Saunders et al.
Referring to claims 1 and 12, Erb et al. discloses a system comprising, a gas source to provide pressurized gas – see at 13 or 54 and see column 4 lines 1-27 and column 8 lines 51-58, a nozzle – at 11,16 or 41,42,61,62, having a body that includes, a first intake to receive the pressurized gas from the compressed gas source – see at 12 or 53, and a second intake to receive a liquid/solution such as fertilizer – see 14 or 52 and see column 7 lines 20-50 detailing fertilizer, 
Referring to claims 4 and 13, Erb et al. as modified by Yen and Saunders et al. further discloses the solute is a fertilizer – see column 7 lines 20-50 of Erb et al.
Referring to claim 20, Erb et al. as modified by Yen and Saunders et al. further discloses the foils are connected to and protrude from a surface of the head – see for example column 15 lines 15-35 of Erb et al. detailing connection of the foils to portions of the head – at 18-28 or 43-47 and the foils when connected to the head has portions that protrude from the surface on which the foils are directly contacting. It is recommended that applicant to change “the foils” to - -the one or more foils- - to be consistent with parent claim 1. 
s 3, 10-11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erb et al. as modified by Yen and Saunders et al. as applied to claims 1 or 12 above, and further in view of U.S. Patent No. 2011/0232177 to Eastin et al.
Referring to claim 3, Erb et al. as modified by Yen and Saunders et al. does not disclose the solute is a pesticide. Eastin et al. does disclose using a pesticide – see paragraph [0048]. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Erb et al. as modified by Yen and Saunders et al. and add the pesticide of Eastin et al., so as to yield the predictable result of promoting the health of plants during use as desired. 
Referring to claim 10, Erb et al. as modified by Yen and Saunders et al. does not disclose the solute is a pharmaceutical. Eastin et al. does disclose the solute is a pharmaceutical – see medical use detailed in paragraph [0048]. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Erb et al. as modified by Yen and Saunders et al. and add the pharmaceutical of Eastin et al., so as to yield the predictable result of promoting the health as desired.
Referring to claims 11 and 19, Erb et al. as modified by Yen and Saunders et al. does not disclose a user interface to generate input signals based on user input, wherein the controller is to control the one or more flow-control devices based on the input signals. Eastin et al. does disclose a user interface to generate input signals based on user input, wherein the controller is to control the one or more flow-control devices based on the input signals – see for example at 494.496 in figure 57. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Erb et al. as modified by Yen and Saunders et al. and add the user interface of Eastin et al., so as to yield the predictable result of making the device easier to control and more user friendly as desired.
s 5-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erb et al. as modified by Yen and Saunders et al. as applied to claims 1 or 12 above, and further in view of U.S. Patent No. 8,672,235 to Sardo. 
Referring to claims 5-6 and 15-16, Erb et al. as modified by Yen and Saunders et al. does not disclose an environmental sensor to sense a property of a target and to generate a feedback signal, wherein the controller is coupled with the environmental sensor to receive the feedback signal and to control the compressed gas source based on the feedback signal. Sardo does disclose an environmental sensor – such as at 11, to sense a property of a target and to generate a feedback signal – see figures 1-2 and column 3 lines 5-47, wherein the controller is coupled with the environmental sensor to receive the feedback signal and to control the compressed gas source based on the feedback signal – see for example figures 1-2 and column 3 lines 5-47. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Erb et al. as modified by Yen and Saunders et al. and add the sensor of Sardo, so as to ensure that the device is functioning as intended.
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erb et al. as modified by Yen, Saunders et al. and Sardo as applied to claims 5 or 15 above, and further in view of U.S. Patent No. 8,028,470 to Anderson.
Referring to claims 7 and 17, Erb et al. as modified by Yen, Saunders et al. and Sardo does not disclose the environmental sensor comprises an image-detection device and the target is a plant. Anderson does disclose the environmental sensor comprises an image-detection device – at 501,804, and the target is a plant – see for example column 13 line 57 to column 14 line 16. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Erb et al. as modified by Yen, Saunders et al. and Sardo and add the imaging sensor of Anderson, so .

Allowable Subject Matter

5.	Claims 8-9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

6.	Regarding the non-statutory double patenting rejections of claims 1-19, applicant’s terminal disclaimer filed 2-25-22 does not comply with  37 CFR 1.321 as detailed earlier in paragraph 2 of this office action.
	Regarding the prior art rejections of claims 1-2, 4 and 12-14, the Saunders et al. reference US 2015/0013769 discloses the controller is to control the compressed gas source based on a calibration file that correlates properties of a target with sets of characteristics of the fog – see for example table 3 and paragraphs [0082] and [0086]-[0087], in that the testing of the system detailed in Saunders et al. equates to the claimed correlating properties on a calibration file detailed in table 3 of Saunders et al. detailing a file/set of characteristics to apply fluid given desired flow characteristics as detailed in paragraphs [0082] and [0086]-[0087]. Further, the Erb et al. reference US 4261511 as modified by the Yen reference US 2015/0069145 discloses droplet sizes are of sufficiently small size as seen for example in column 5 lines 5-15 of Erb et al. 
	Regarding the prior art rejections of claims 3, 5-7, 10-11, 15-17 and 19, applicant relies upon the same arguments with respect to parent claims 1 and 12 discussed earlier. 

Conclusion

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643